Order filed February 22, 2018.




                                      In The

                     Fourteenth Court of Appeals
                                    ____________

                              NO. 14-18-00057-CV
                                    ____________

                        OSCAR ROMERO III, Appellant

                                        V.

      D. R. KIDD COMPANY, INC. D/B/A KIDD ROOFING, Appellee


                   On Appeal from the 200th District Court
                            Travis County, Texas
                   Trial Court Cause No. D-1-GN-17-001123

                                    ORDER

      Appellant’s brief was due February 12, 2018. No brief or motion for
extension of time has been filed.

      Unless appellant files a brief with this court on or before March 12, 2018,
the court will dismiss the appeal for want of prosecution. See Tex. R. App. P.
42.3(b).

                                    PER CURIAM